Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 7, 2018

                                    No. 04-18-00743-CV

                        IN THE INTEREST OF J.D.-V., A CHILD,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02312
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER

        The State’s brief was due on December 3, 2018. See TEX. R. APP. P. 38.6(b). On the due
date, the State filed a first motion for a twenty-day extension of time to file its brief.
       The State’s motion is GRANTED. The State’s brief is due on December 27, 2018.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court